—Order unanimously affirmed, with costs. Memorandum: In affirming we hold only that the claim is not time-barred inasmuch as it was filed within two years of the date claimant’s disability was removed, i.e., the date of the court order adjudging claimant to be competent to manage his own affairs and directing his committee to file the final account (NY Const, art III, § 19; Court of Claims Act, § 10, subd 5; Boland v State of New York, 30 NY2d 337, 339, 342); that the claim states facts on its face sufficient to constitute causes of action for illegal confinement in State institutions, personal injuries resulting from negligent supervision of inmates, and damages resulting from administration by force and against claimant’s will of harmful and dangerous drugs; and that triable issues of fact are presented with respect to the authenticity and validity of the order of confinement of June 29, 1948 and the certificate of Matteawan State Hospital dated July 13, 1948. (Appeal from order of Court of Claims— dismiss claim.) Present — Marsh, P. J., Moule, Simons, Hancock, Jr., and Witmer, JJ.